UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-6521



SAMUEL R. ANSTEY,

                                             Petitioner - Appellant,

          versus


HOWARD PAINTER, Mount Olive Correctional Com-
plex, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley. David A. Faber, District
Judge. (CA-99-120-5)


Submitted:   September 20, 2001            Decided:   October 9, 2001


Before MICHAEL, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Samuel R. Anstey, Appellant Pro Se. Leah Perry Macia, BAILEY &
GLASSER, L.L.P., Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Samuel R. Anstey seeks to appeal the district court’s order

denying relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 2000).   We have reviewed the record and the district

court’s opinion accepting the recommendation of the magistrate

judge and find no reversible error.   Accordingly, we deny Anstey’s

motion for a certificate of appealability and dismiss the appeal on

the reasoning of the district court.    See Anstey v. Painter, No.

CA-99-120-5 (S.D.W. Va. Mar. 16, 2000).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                 2